United States Securities and Exchange Commission Washington, D.C.20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5375 Pulse Electronics Corporation 401(k) Plan (Full title of the Plan and address of the Plan, if different from that of the issuer named below) Pulse Electronics Corporation 12220 World Trade Drive San Diego, CA 92128 (Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office) Pulse Electronics Corporation 401(k) Plan Financial Statements and Supplemental Schedule December 31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm Thereon) 2 Pulse Electronics Corporation 401(k) Plan INDEX Page Report of Independent Registered Public Accounting Firm 4 Statements of Net Assets Available for Plan Benefits, December 31, 2011 and 2010 5 Statements of Changes in Net Assets Available for Plan Benefits, Years ended December 31, 2011 and 2010 6 Notes to Financial Statements 7 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 Note: All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because there is no information to report. 3 Index Report of Independent Registered Public Accounting Firm The Compensation Committee of the Board of Directors of Pulse Electronics Corporation 401(k) Plan: We have audited the accompanying statements of net assets available for plan benefits of the Pulse Electronics Corporation 401(k) Plan (the Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for plan benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. KPMG LLP Los Angeles, CA June 28, 2012 4 Index Pulse Electronics Corporation 401(k) Plan Statements of Net Assets Available for Plan Benefits December 31, 2011 and 2010 Receivables: Employer contributions $ $ Employee contributions Notes receivable from participants Other receivables - Total receivables Investments, at fair value: Fidelity funds: Emerging Markets Fund Retirement Money Market Portfolio Export and Multinational Fund - Freedom 2000 Fund Freedom 2005 Fund Freedom 2010 Fund Freedom 2015 Fund Freedom 2020 Fund Freedom 2025 Fund Freedom 2030 Fund Freedom 2035 Fund Freedom 2040 Fund Freedom 2045 Fund Freedom 2050 Fund Freedom Income Fund Growth Company Fund Overseas Fund - Low-Priced Stock Fund Spartan Total Market Index Fund - Spartan International Index Fund - Large Cap Value Fund - Blue Chip Growth Fund - Diversified International Fund Spartan 500 Index Fund Vanguard Small Cap Index Fund Vanguard Total Bond Market American Funds Fundamental Investors Fund Class R5 T. Rowe Price Equity Income Fund Pulse Electronics Corporation Common Stock Total investments Net assets available for plan benefits $ $ See accompanying notes to financial statements. 5 Index Pulse Electronics Corporation 401(k) Plan Statements of Changes in Net Assets Available for Plan Benefits Years ended December 31, 2011 and 2010 Additions to net assets attributed to: Contributions: Employer $ $ Employee Rollover Transfers in - Total contributions Investment (loss) income: Interest and dividends Net (depreciation) appreciation in fair market value of investments ) Total investment (loss) income ) Interest on notes receivable from participants Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net (decrease) increase in net assets available for plan benefits ) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. 6 Index Pulse Electronics Corporation 401(k) Plan Notes to Financial Statements December 31, 2011 and 2010 Description of Plan The following description of the Pulse Electronics Corporation 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. (a) General The Plan is a defined contribution plan covering certain domestic full-time and part-time employees of Pulse Electronics Corporation (the “Company”), except for those employees covered by certain collective bargaining agreements, residents of Puerto Rico, nonresident aliens with no income from a U.S. source, and leased employees.Employees are eligible to participate in the Plan on the first day of the month following the date of hire.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Effective December 31, 2010, the Technitrol Inc. 401(k) Retirement Savings Plan (the “Technitrol Plan”) was frozen and merged into the Plan and participants in the Technitrol Plan became eligible to participate in the Plan.Transfers from the Technitrol Plan into the Plan are classified as transfers in the statements of changes in net assets for the year ended December 31, 2010. (b) Contributions Participants may contribute up to 60 percent (60%) of their annual wages excluding stock option income, restricted stock income and related payments, employee stock purchase plan income, sick pay, severance, reimbursements or other expense allowances, fringe benefits, moving expenses, and deferred compensation and welfare benefits and including salary reduction contributions made to the Company sponsored cafeteria plan.The IRS imposes a dollar limitation on the amount of tax-deferred contributions for a calendar year.For 2011 and 2010, a participant’s tax-deferred contribution was limited to $16,500.Certain eligible participants (age 50 and over) are permitted to contribute an additional $5,500 catch up contribution, resulting in a total annual pre-tax contribution of $22,000 for 2011 and 2010.The Company, at its sole discretion, may contribute a matching amount up to 100 percent (100%) of an employee's contribution up to a maximum of 6 percent (6%) of the participant's qualified annual wages.The participants must direct how their contributions are to be invested. In addition, participants in the former Technitrol Plan are entitled to receive special transition benefits in the form of additional employer contributions.The additional employer contributions are calculated as a percentage of an employee’s compensation, ranging from 1% to 6% depending on an employee’s age and years of service.The additional contributions are contributed on a quarterly basis for five years or through the calendar quarter prior to any separation of employment from the Company (if earlier) following the transfer. 7 Index Pulse Electronics Corporation 401(k) Plan Notes to Financial Statements, continued (c) Participant Accounts Each participant's account is credited with the participant's contribution and an allocation of (a) the Company contribution, (b) the appreciation or depreciation in the fair market value of investments, (c) the income or losses on investments, and (d) administrative expenses for the third party record keeper.Allocations are based on participant earnings or account balances as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's accounts. (d) Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon. The Company matching and additional special transition contributions made to the Plan are immediately fully vested. (e) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50 percent (50%) of a participant’s account balance, reduced by the participant’s highest outstanding loan balance during the prior twelve-month period.Loan terms range from one through five years or up to ten years for the purchase of a primary residence.Interest rates are determined by the Plan Administrator based on the prevailing interest rates charged by persons in the business of lending money for loans which would be made under similar circumstances.Principal and interest is paid at least quarterly by payroll deductions.A participant may have only one loan outstanding at a time. (f) Distributions Due to Death The full amount of a participant’s account balance will be payable to their beneficiary upon death.If the participant is married, the spouse will automatically be named the beneficiary unless the surviving spouse consents to naming a non-spouse beneficiary.If the participant has no surviving spouse and did not name another beneficiary, the account balance will be paid to the participant's estate. (g) Distributions Due to Disability If disabled, participants are eligible to receive the full amount of their account balance, only if they are employed by the Company on the date they become disabled.Participants are considered eligible for distributions should they meet all requirements under the Company’s Long-Term Disability Plan. 8 Index Pulse Electronics Corporation 401(k) Plan Notes to Financial Statements, continued (h) Distributions Due to Retirement Participants may receive the full amount of their account balance upon retirement.Normal retirement under the Plan occurs when age 65 is attained.Should participants continue to work beyond 65, they may continue participating in the Plan.However, participants must begin to receive a minimum required distribution no later than April 1, following the year in which they attain age 70 ½, even if the participant is still working. (i) Distributions Due to Termination Upon termination of service for any reason other than retirement, disability, or death, participants may request a lump sum distribution of their vested account balance. Should a participant’s account balance exceed $1,000, the participant may elect a lump sum distribution, rollover the balance to another qualified plan or Individual Retirement Account, or have the account balance remain in the Plan, or a combination of these choices. (j) Plan Administration Separated employees pay an annual record keeping fee if they choose to maintain their account with the Plan.Loan processing fees are paid by the participants. All other administrative costs of the Plan are paid by the Company. Summary of Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis and present net assets available for plan benefits and changes in those net assets. (b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. (c) Payment of Benefits Benefits are recorded when paid. (d) Investment Valuation The Plan’s investments are stated at fair value.Shares of mutual funds and the Company stock are valued at their quoted market prices.Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date.Interest income is accrued when earned. 9 Index Pulse Electronics Corporation 401(k) Plan Notes to Financial Statements, continued (e) Recently Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.”ASU 2011-04 was issued to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards.ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements.This pronouncement is effective for reporting periods beginning on or after December 15, 2011, with early adoption prohibited.The new guidance will require prospective application.The adoption of this pronouncement is not expected to have a material impact on the Plan’s financial statements. Investments In accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) No. 820, Fair Value Measurement And Disclosures, (ASC 820), financial assets and liabilities measured at fair value on a recurring basis have been categorized into a three-level fair value hierarchy based on inputs used for valuation, which are categorized as follows: Level 1 –Financial assets and liabilities whose values are based on quoted prices for identical assets or liabilities in an active public market. Level 2 –Financial assets and liabilities whose values are based on quoted prices in markets that are not active or a valuation using model inputs that are observable for substantially the full term of the asset or liability. Level 3 –Financial assets and liabilities whose values are based on prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.These inputs reflect management’s assumptions and judgments when pricing the asset or liability. 10 Index Pulse Electronics Corporation 401(k) Plan Notes to Financial Statements, continued The following table presents the fair value hierarchy for those financial assets measured at fair value on a recurring basis as of December 31, 2011: Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Diversified emerging markets funds $ $
